I agree with the opinion of Mr. Justice BUFORD that no errors were committed in the trial of this case, but I am not so sure as to the ruling on the motion for new trial, one of the grounds of which was that there was not sufficient evidence to show a premeditated design to kill. The defendant testified that the deceased attacked him with a knife and cut him in the arm and on the wrist before he cut the deceased. The State's testimony shows that defendant had a knife wound through the fleshy part of the arm and a slight knife wound in the back of the wrist or hand. This testimony of the State's physician — witness in this regard — tended to corroborate the testimony of the defendant and was not explained away by any other evidence. Taking the evidence as a whole, I do not think it sufficient to support a death-penalty verdict. *Page 475